As filed with the Securities and Exchange Commission on July 16, 2013 Registration No.333-172922 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SHENGKAI INNOVATIONS, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 11-3737500 (I.R.S. Employer Identification No.) No. 106 Zhonghuan South Road Airport Industrial Park Tianjin, People’s Republic of China 300308 Telephone: (86) 22-5883-8509 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mr. Wang Chen Chief Executive Officer No. 106 Zhonghuan South Road Airport Industrial Park Tianjin, People’s Republic of China 300308 Telephone: (86) 22-5883-8509 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [x] DEREGISTRATION OF UNSOLD SECURITIES Shengkai Innovations, Inc., a Florida corporation (the “Company”) is filing this post-effective amendment to deregister all the shares of the Company’s common stock under the Company’s 2011 Incentive Stock Plan that were previously registered under the Registration Statement on Form S-8 filed on March 18, 2011 (Registration No. 333-172922) and have not been sold as of the date of the filing hereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No.1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Tianjin, People’s Republic of China, on July 16, 2013. SHENGKAI INNOVATIONS, INC. By: /s/Wang Chen Wang Chen Chief Executive Officer and Chairman Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No.1 to the Registration Statement has been signed by the following persons in the indicated capacities on July 16, 2013. Signature Title /s/ Wang Chen Chief Executive Officer and Chairman Wang Chen (Principal Executive Officer) /s/ Linbin Zhang Interim Chief Financial Officer Linbin Zhang (Principal Financial and Accounting Officer) /s/ Jia Lin Director Jia Lin /s/ Jun Leng Director Jun Leng /s/ Ruizhu Mu Director Ruizhu Mu
